FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

In re: W. PATRICK KENNA.                     
W. PATRICK KENNA,
                              Petitioner,           No. 06-73352
                v.                                    D.C. No.
UNITED STATES DISTRICT                           CR-03-00568-JFW
COURT FOR THE CENTRAL                               OPINION AND
DISTRICT OF CALIFORNIA,                                ORDER
                      Respondent.
UNITED STATES OF AMERICA,
            Real Party in Interest.
                                             
       Petition for Writ of Mandamus to the United States
       District Court for the Central District of California
             John F. Walter, District Judge, Presiding

                          Filed July 5, 2006

      Before: Michael Daly Hawkins, Sidney R. Thomas and
                 Jay S. Bybee, Circuit Judges.1

                         Per Curiam Opinion




  1
    In Kenna v. United States District Court, 435 F.3d 1011 (9th Cir.
2006) (“Kenna I”), the panel stated that it retained jurisdiction “over any
future mandamus petitions arising from the Zvi Leichner criminal case.”
The Kenna I panel has been contacted and has declined to hear the merits
of this petition.

                                  7701
7702                    IN RE: KENNA


                         COUNSEL

Keli B. Luther, Tempe, Arizona, and John A. Case, Jr., Los
Angeles, California, for petitioner W. Patrick Kenna.

George S. Cardona, Assistant United States Attorney, Los
Angeles, California, for real party in interest United States.
                          IN RE: KENNA                       7703
                  OPINION AND ORDER

PER CURIAM:

   This is a petition for a writ of mandamus pursuant to the
Crime Victims Rights Act, 18 U.S.C. § 3771 (“CVRA”).
Under the CVRA, we must decide this petition “within 72
hours after the petition has been filed.” 18 U.S.C.
§ 3771(d)(3); Kenna I, 435 F.3d at 1018. Moreover, if we
deny the relief sought, “the reasons for the denial shall be
clearly stated on the record in a written opinion.” 18 U.S.C.
§ 3771(d)(3).

   [1] Petitioner W. Patrick Kenna (“Kenna”) requests that we
order the district court to release the entire presentence report
(“PSR”) of criminal defendant Zvi Leichner to him. The dis-
trict court rejected Kenna’s argument that § 3771 of the
CVRA confers a general right for crime victims to obtain dis-
closure of the PSR. Failing to find support for Kenna’s argu-
ment in either the language of the statute or the legislative
history, we agree. See, e.g., 150 Cong. Rec. S. 4260, 4268
(2004). Additionally, the district court found that Kenna has
not demonstrated that his reasons for requesting the PSR out-
weigh the confidentiality of the report under the traditional
“ends of justice” test. See United States v. Anzalone, 886 F.2d
229, 233 (9th Cir. 1989); see also United States v. Schlette,
842 F.2d 1574, 1584, amended, 854 F.2d 359 (9th Cir. 1988)
(“[A] central element in the showing required of a third per-
son seeking disclosure is the degree to which the information
in the presentence report cannot be obtained from other
sources.”) (quoting United States v. Charmer Indus., Inc., 711
F.2d 1164, 1177 (2d Cir. 1983)). We note that Kenna refused
the district court’s offer to consider disclosure of specific por-
tions of the PSR.

   [2] We have reviewed the record and we conclude that the
district court did not abuse its discretion or commit legal
error. See Kenna I, 435 F.3d at 1017 (noting that on reviewing
7704                         IN RE: KENNA
a mandamus petition under the CVRA, this court must issue
the writ “whenever we find that the district court’s order
reflects an abuse of discretion or legal error”). Accordingly,
we deny the petition for a writ of mandamus.

  DENIED.2




  2
   Petitioner’s request that we stay the sentencing of Zvi Leichner pend-
ing our decision on this case is denied as moot.